Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit being arranged in front of the engine, behind the fuel tank, above the lower surface of the cylinder head, and below the fuel tank must be shown or the feature(s) canceled from Claim 11. The Figures show the control unit behind below the fuel tank, but do not show being behind the fuel tank while still being in front of the engine. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-11, the phrase "straddle-type" renders the claim(s) indefinite.  Inclusion of the term “type” makes the claim scope indefinite because the scope of what is encompassed by the word "type" is unclear. In this regard, since we cannot determine what the word type covers we cannot determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 6,637,398) in view of Oohashi (US 8,579,064).
In re claim 1, Suzuki discloses a straddle vehicle, comprising: a driver seat (12) on which a driver rides; a cylinder head (23) of an engine arranged in a region in front of and below the driver seat; an exhaust pipe (14) that is connected to an exhaust port (33) formed on a front surface of the cylinder head, and exhausts exhaust of the engine; but does not disclose a control unit that is arranged in an engine front space formed in front of the cylinder head, above the exhaust pipe, and below an upper end surface of the engine, and controls the straddle vehicle.  Oohashi, however, does disclose a control unit (35) that is arranged in an engine front space formed in front of the cylinder head (5c), above the exhaust pipe, and below an upper end surface of the engine, and controls the straddle vehicle by smoothing out the supplied voltage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Suzuki such that it comprised the smoothing capacitor of Oohashi to smooth out the supplied voltage throughout the vehicle.
In re claim 5, Suzuki further discloses wherein the exhaust pipe is provided with a widened part (to wrap around the side of the engine as shown in Figure 1) directed outward in the vehicle width direction as the exhaust pipe runs forward from the exhaust port.  
In re claim 6, Oohashi further discloses wherein, in a front view of a vehicle body, the control unit is arranged at a position shifted in the vehicle width direction with respect to the exhaust pipe as shown in Figure 4.  

In re claim 8, Suzuki further discloses a fuel tank (11) arranged in front of and above (at least partially) the driver seat; and a vehicle body frame (2) having a head pipe (1) supporting a handle, and down frames (3a) connected to the head pipe and extending downward from the fuel tank, and Oohashi further discloses wherein the control unit is arranged below the fuel tank (22) and behind the down frames (4).  

Allowable Subject Matter
Claims 2-4, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “further comprising a unit cover that prevents hot air from the engine and the exhaust pipe from reaching the control unit” and “wherein, in the front view of the vehicle body, the down frames are provided with a front wall member that covers at least a part of a front surface of the control unit” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The specific limitations of “a control unit that is arranged in an engine front space formed in front of the cylinder head, behind the fuel tank, above a lower surface of the cylinder head, and below a lower surface of the fuel tank, and controls the straddle vehicle” are not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the prior art does not teach a control unit in front of the engine while also being behind and below the fuel tank, however, as noted above, neither do the current drawings as filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611         


/TONY H WINNER/Primary Examiner, Art Unit 3611